PER CURIAM.
We accepted jurisdiction because of direct and express conflict between the case here, Skinner v. State, 450 So.2d 595 (Fla. 5th DCA 1984), and Golden v. State, 120 So.2d 651 (Fla. 1st DCA 1960). Since that time the First District Court of Appeal has receded from Golden and expressly adopted the reasoning of the case here, Skinner, and Ballard v. State, 447 So.2d 1040 (Fla. 2d DCA 1984). See Carter v. State, 469 So.2d 775 (Fla. 1st DCA 1984), panel decision adopted by court en banc April 25, 1985. The conflict having been resolved while this cause has been pending, we exercise our discretion to decline to proceed further and deny review.
It is so ordered.
BOYD, C.J., and ADKINS, OVERTON, ALDERMAN, McDONALD, EHRLICH and SHAW, JJ., concur.